Citation Nr: 1002815	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in  Waco,Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1983.  He died in March 2002.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2008.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2002.  According to the death 
certificate, the cause of his death was pulmonary embolism 
due to metastatic pancreatic cancer.  

2.  At the time of his death, service connection was in 
effect for diabetes mellitus, rated 10 percent disabling.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the Veteran's death was 
related to his military service, to include his service 
connected disability.




CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was by way of 
a letter from the RO to the appellant dated in July 2004.  
Additionally, in November 2009, the appellant was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the appellant, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, in light of the following decision which finds that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability ratings 
and effective dates to be assigned are rendered moot.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing section 5103(a)-compliant notice.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the appellant in August 2009.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private treatment 
records.  The evidence of record also contains a report of VA 
medical opinion dated in October 2009.  The report obtained 
is fully adequate and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The appellant and her representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
appellant's appeal.  



Criteria & Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131, a Veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a Veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death; that it combined to 
cause death; or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

As stated before, the Veteran's death certificate states that 
he died from pulmonary embolism due to metastatic pancreatic 
cancer in March 2002.  Service connection was in effect for, 
among other things, diabetes mellitus.  

A letter from Dr. L.D.V. dated in January 2009 reflects that 
Dr. L.D.V. treated the Veteran in January 2002 for pain in 
the epigastrium and for diabetes mellitus.  Dr. L.D.V. stated 
that the Veteran's diabetes condition more than likely 
contributed to his pulmonary embolism and metastic pancreatic 
cancer.  No discussion was provided

Review of the claims file was conducted by VA health care 
professionals in October 2009.  They opined that it is 
unlikely that the Veteran's service connected diabetes 
mellitus caused or contributed substantially or materially to 
cause the Veteran's death.  They reasoned that the Veteran 
was diagnosed with diabetes in December 2001, dietary 
treatment only- well controlled with 5/01 glucose at 129, 
with 12/01 glucose 130, HGBA1C 6.4/WNL.  The Veteran was 
diagnosed with advanced metastatic pancreatic cancer in March 
2002.  The Veteran had bowel perforation secondary to 
pancreatic cancer, and underwent abdominal surgery for bowel 
resection.  The Veteran had gradual improvement after 
surgery, then expired- per records, due to pulmonary 
embolism.  I t was stated that medical literature does not 
support a relationship between diabetes and pulmonary 
embolism.   Medical literature does support an association 
between pancreatic cancer and diabetes, with some studies 
supporting pancreatic cancer as a causative factor for 
diabetes.  The individuals went on to state that studies do 
not support diabetes as a causative factor for pancreatic 
cancer.  They noted that, in this case, diabetes was newly 
diagnosed, pancreatic cancer was advanced.  They also opined 
that it is unlikely that the Veteran's death was the result 
of any other in-service disease or injury.  They noted that 
the claims file review supports no diagnosis of chronic in-
service disease or injury.  

The Board has considered the January 2009 opinion by Dr. 
L.D.V. that the Veteran's diabetes more than likely 
contributed to his pulmonary embolism and his metastic 
cancer.  However, no rationale was given.  The Board finds 
that the January 2009 opinion is outweighed by the October 
2009 VA review of the file that resulted in a detailed 
rationale for the opinion that diabetes mellitus did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  The Board therefore finds that the October 
2009 VA review is more probative.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  Again, as noted 
above, the Board finds the VA review of the record in 2009 to 
be the most probative evidence of record.  Service connection 
for the cause of the Veteran's death is therefore denied.


ORDER

The appeal is denied.  


____________________________________________
ROBERT E. O' BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


